United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 01-3825WA
                                 _____________

Tammy J. Heim,                       *
                                     *
            Appellant,               * On Appeal from the United
                                     * States District Court
      v.                             * for the Western District
                                     * of Arkansas.
                                     *
Jo Anne B. Barnhart, Commissioner,   * [Not To Be Published]
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                            Submitted: August 7, 2002
                               Filed: August 13, 2002
                                ___________

Before BOWMAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________


PER CURIAM.

      Tammy Heim claims she is entitled to disability insurance benefits. The
Commissioner, acting through an administrative law judge (ALJ), found that benefits
should be denied. On review, the District Court1 upheld the ALJ’s decision. Ms.


      1
      The Hon. H. Franklin Waters, late a United States District Judge for the
Western District of Arkansas, adopting the report and recommendation of the Hon.
Beverly Stites Jones, United States Magistrate Judge.
Heim appeals, claiming that the ALJ made at least eight errors. We affirm the denial
of benefits. There is substantial evidence to support the decision of the
Commissioner.

      Ms. Heim alleges disability from back and hip pain caused by a car accident
in 1996 and depression. The ALJ found Ms. Heim’s back pain to be a severe
impairment, but that her depression was a nonsevere impairment. On appeal, Ms.
Heim argues that the ALJ incorrectly evaluated her mental impairment. We disagree.
The medical assessments by both government psychologists show only minimal
mental limitations. The reports from the Ozark Counseling Center, where Ms. Heim
sporadically sought mental-health treatment, do not indicate anything other than a
diagnosis of adjustment disorder. Ms. Heim has failed to show that this impairment
was anything other than a slight abnormality that did not significantly limit any basic
work activity. Substantial evidence supported the ALJ’s determination that Ms.
Heim’s alleged mental disorder was not severe.

      Ms. Heim alleges numerous other errors, including that the hypothetical
question asked to the vocational expert was inaccurate, that the ALJ did not give
specific substantial reasons based on medical evidence for finding Ms. Heim’s
subjective complaints not fully credible, and that Ms. Heim’s residual functional
capacity was incorrectly determined. Having carefully reviewed the record, we
determine that the ALJ did not err in these matters. Ms. Heim’s other contentions are
without merit.

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -2-